                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF FLORIDA
                              GAINESVILLE DIVISION

DONNIE BERRY,

                Petitioner,

v.                                          Case No. 1:16cv234-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

            Respondent.
_________________________/

                ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 40, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 43. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The Amended Petition for Writ of

Habeas Corpus, ECF No. 5, is DENIED. A Certificate of Appealability is DENIED.” The Clerk

shall close the file.

       SO ORDERED on December 10, 2018.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
